Exhibit 10.1

 

FIRST AMENDMENT AND WAIVER RELATED TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT AND WAIVER RELATED TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”), dated as of February 4, 2011 and effective as of
the date on which all of the conditions set forth in Section 6 have been
satisfied or waived by the Administrative Agent (the “First Amendment Effective
Date”), which amends that certain Third Amended and Restated Credit Agreement
dated as of December 21, 2009 by and among VENOCO, INC., a Delaware corporation
(the “Company”), the Guarantors, each of the Lenders party thereto, BANK OF
MONTREAL, a Canadian chartered bank acting through certain of its United States
branches and agencies, as Administrative Agent (in such capacity, the
“Administrative Agent”), THE BANK OF NOVA SCOTIA and THE ROYAL BANK OF SCOTLAND
PLC, as Co-Syndication Agents, and KEYBANK NATIONAL ASSOCIATION and UNION BANK,
N.A., as Co-Documentation Agents (as in effect immediately prior to the First
Amendment Effective Date, the “Credit Agreement”), is by and among the Company,
the Guarantors, each of the Lenders party hereto and the Administrative Agent.

 

WHEREAS, the Company has requested that the Credit Agreement be amended to
permit the Company to repay the Second Lien Term Loans with the proceeds of an
issuance of senior unsecured notes (the “New Senior Notes”) on the terms and
conditions set forth in this Amendment; and

 

WHEREAS, the Required Lenders have agreed to such amendments and the waiver set
forth in Section 4 below, subject to the terms and conditions set forth in this
Amendment;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

Section 1.               Defined Terms; Interpretation.

 

(a)           Capitalized terms used but not otherwise defined herein shall have
the meanings assigned such terms in the Credit Agreement.

 

(b)           The rules of interpretation set forth in Section 1.2 of the Credit
Agreement are incorporated in this Amendment as if set forth herein.

 

Section 2.               Amendments.  The Credit Agreement hereby is amended as
follows:

 

(a)           The following new definitions hereby are inserted into Section 1.1
of the Credit Agreement in the appropriate alphabetical order:

 

“First Amendment” means that certain First Amendment and Waiver Related to Third
Amended and Restated Credit Agreement, dated as of February 4, 2011 and

 

--------------------------------------------------------------------------------


 

effective as of the First Amendment Effective Date, by and among the Company,
the Guarantors, each of the Lenders party thereto and the Administrative Agent.

 

“First Amendment Effective Date” has the meaning set forth in the First
Amendment.

 

“New Senior Notes” means the senior unsecured notes of the Company, with respect
to which (a) the aggregate principal amount is at least equal to $400,000,000
and is not in excess of $550,000,000, (b) other than terms similar to those in
the Senior Notes Indenture, the terms do not provide for any scheduled
repayment, mandatory prepayment, payment at the option of the holders of such
Indebtedness, mandatory redemption or sinking fund obligation prior to the date
that is at least 180 days after the Maturity Date, (c) no Subsidiary is an
obligor thereon that is not a Loan Party, (d) immediately prior to the
incurrence or issuance of such Indebtedness, no Default or Event of Default
shall have occurred and be continuing, nor would result from the incurrence or
issuance of such Indebtedness after giving effect to the incurrence or issuance
of such Indebtedness and the application of the proceeds therefrom, (e) the
covenants, events of default, subsidiary guarantees and other terms (other than
interest rate and redemption premiums), taken as a whole, are not more
restrictive of the Loan Parties than those in the Loan Documents nor more
onerous than those imposed by the Senior Notes Indenture and (f) the proceeds
are used to repay the Second Lien Term Loans and to unwind certain Derivative
Contracts relating to such Indebtedness, together with any related transaction
costs and expenses.

 

“New Senior Notes Debt Documents” means, collectively, the New Senior Notes
Indenture, the New Senior Notes, and the New Senior Notes Subsidiary Guarantees.

 

“New Senior Notes Indenture” means that certain indenture governing the terms of
the New Senior Notes, to be executed by the Company, the guarantors party
thereto, if any, and the indenture trustee named therein.

 

“New Senior Notes Subsidiary Guarantees” mean, collectively, the guarantees by
certain Subsidiaries of the New Senior Notes.

 

(b)               The following existing definitions set forth in Section 1.1 of
the Credit Agreement hereby are amended and restated in their entirety to read
as follows:

 

“Second Lien Debt Documents” means each of the Second Lien Loan Documents, the
Senior Notes Debt Documents, and the New Senior Notes Debt Documents.

 

“Second Lien Debt Instruments” means each of the Second Lien Term Loan
Agreement, the Senior Notes Indenture, and the New Senior Notes Indenture.

 

(c)          Section 7.13 of the Credit Agreement hereby is amended and restated
to read in its entirety as follows:

 

2

--------------------------------------------------------------------------------


 

“7.13       Use of Proceeds.  The Company and each Guarantor shall, and shall
cause each of their respective Restricted Subsidiaries to, use the proceeds of
the Loans only for the following purposes: (i) at the Effective Time, to
refinance, renew and extend the Existing Revolving Credit Loans (which the
Company agrees to do); (ii) to pay fees and expenses incurred in connection with
the Loan Documents; (iii) to fund the acquisition, exploration and development
of Hydrocarbon Interests; (iv) for working capital and other general corporate
purposes; and (v) to repay the Second Lien Term Loans as set forth in the First
Amendment.  The Company and each Guarantor shall, and shall cause each of their
respective Subsidiaries to, use the Letters of Credit solely as support for
obligations in the ordinary course of business, and for other purposes approved
by the Administrative Agent.”

 

(d)         Section 8.5(f) of the Credit Agreement hereby is amended and
restated to read in its entirety as follows:

 

“(f)                              Indebtedness represented by (1) the Senior
Notes and (2) the New Senior Notes and the New Senior Notes Indenture in an
aggregate principal amount at least equal to $400,000,000 and not to exceed
$550,000,000.”

 

(e)           Subsection (z) of Section 8.9 hereby is amended by inserting the
phrase “or the New Senior Notes Indenture” immediately following the term
“Senior Notes Indenture” where it appears in such subsection.

 

(f)            Section 8.17 of the Credit Agreement hereby is amended and
restated to read in its entirety as follows:

 

“8.17       Senior Notes and New Senior Notes.  The Company and each Guarantor
shall not, and shall not permit any of its respective Subsidiaries to, directly
or indirectly:

 

(a)           amend or modify any of the terms or provisions of the Senior Notes
Indenture or the Senior Notes, or after execution thereof, the New Senior Notes
Indenture or, after issuance thereof, the New Senior Notes, if such amendment or
modification would have the effect of (i) accelerating the maturity date of the
principal amount thereof, or any scheduled interest payment thereon;
(ii) increasing the principal amount thereof or interest rate thereon;
(iii) causing, or purporting to cause, the Liens securing the Obligations to
cease to be “Permitted Liens” (as defined in the Senior Notes Indenture or the
New Senior Notes Indenture, as applicable); or (iv) requiring the Company to
grant any Lien for the benefit of the holders thereof, except to the extent
described in Section 3.5 of the Senior Notes Indenture or any comparable “equal
and ratable” clause in the New Senior Notes Indenture (it being understood in
all events that no provision which would cause the Company to be required to
grant any such Lien may be granted if prohibited by any term of this Agreement);

 

(b)           amend or modify any other term or provision of the Senior Notes
Indenture, the Senior Notes, or after execution thereof, the New Senior Notes
Indenture, or after issuance thereof, the New Senior Notes, if such amendment or
modification would be materially adverse to the Lenders; or

 

3

--------------------------------------------------------------------------------


 

(c)           prepay, redeem, purchase or defease any (i) Senior Notes, except
with proceeds of (x) an “Equity Offering” (as defined in the Senior Notes
Indenture) or (y) the issuance of debt securities or instruments or the
incurrence of loans and subject to compliance with Section 8.9 or (ii) New
Senior Notes, except with proceeds of (x) an “Equity Offering” (as defined in
the New Senior Notes Indenture) or (y) the issuance of debt securities or
instruments or the incurrence of loans and subject to compliance with
Section 8.9).”

 

(f)            Article VIII of the Credit Agreement hereby is amended by
inserting the following as a new Section 8.22:

 

“8.22       Derivative Contracts Not Corresponding to Outstanding Indebtedness. 
The Company and each Guarantor shall not, and shall not permit any of their
respective Restrictive Subsidiaries to permit any Derivative Contract otherwise
permitted under this Agreement to remain in effect and not otherwise be unwound,
settled or terminated at any time 45 days after February 4, 2011, to the extent
such Derivative Contract does not correspond to then outstanding Indebtedness of
such Persons.”

 

Section 3.               The Issuance.

 

(a)           The Company may, not later than 30 days after February 4, 2011,
consummate the offering and issuance of the New Senior Notes (the “Issuance”).

 

(b)           Immediately upon the consummation of the Issuance, the Company
shall use the proceeds of the Issuance to repay in full in cash the Second Lien
Obligations.  Default by the Company in the performance of its obligations under
this Section 3(b) shall constitute an Event of Default under the Credit
Agreement.

 

Section 4.               Waiver.  In reliance on the representations and
warranties set forth in Section 7 below and subject to the satisfaction of the
conditions precedent set forth in Section 6 below, each of Administrative Agent
and the Lenders hereby waive any Default or Event of Default arising under
Section 8.9 of the Credit Agreement as a result of the ratio of the Effective
Amount to the Borrowing Base exceeding 0.75 to 1.00 after giving pro forma
effect to the repayment of the Second Lien Term Loans with the proceeds of the
Issuance, together with any transaction costs and expenses relating to such
transactions.

 

Section 5.               Amendment and Ratification.  Upon the effectiveness
hereof as provided in Section 6 of this Amendment, this Amendment shall be
deemed to be an amendment to the Credit Agreement, and the Credit Agreement, as
modified hereby, is hereby ratified, approved and confirmed in each and every
respect.  Except as expressly set forth herein, the Credit Agreement and the
other Loan Documents are and shall continue to be in full force and effect in
accordance with their respective terms, and this Amendment shall not constitute
the Lenders’ consent or indicate their willingness to consent to any other
amendment, modification or waiver of the Credit Agreement or the other Loan
Documents.  All references to the Credit Agreement in any other document,
instrument, agreement or writing shall hereafter be deemed to refer to the
Credit Agreement as amended hereby and as may be further amended, amended and
restated,

 

4

--------------------------------------------------------------------------------


 

supplemented or otherwise modified from time to time pursuant to the terms
thereof and the Intercreditor Agreement.

 

Section 6.               Conditions to Effectiveness.

 

The effectiveness of this Amendment is subject to the condition that the
Administrative Agent shall have received all of the following, in form and
substance satisfactory to the Administrative Agent and each Lender, and in
sufficient copies for each Lender:

 

(a)           Amendment.  This Amendment, duly executed and delivered by each of
the Company, the Guarantors and each Required Lender.

 

(b)           Payment of Fees.  Evidence of payment by the Company of all
accrued and unpaid fees, costs and expenses owed pursuant to the Credit
Agreement or this Amendment, in each case to the extent then due and payable at
the First Amendment Effective Date and invoiced prior to the First Amendment
Effective Date, including any such costs, fees and expenses arising under or
referenced in Sections 2.8 and 11.4 of the Credit Agreement.

 

(c)           New Senior Notes Purchase Agreement.  The purchase agreement among
the Company and the initial purchasers of the New Senior Notes shall have been
executed and delivered by such Persons, or shall be executed and delivered
contemporaneously with the execution and delivery of this Amendment by the
Company, the Guarantors, the Required Lenders and the Administrative Agent, and
the Company shall have delivered to the Administrative Agent a certificate of
the Chief Financial Officer of the Company to such effect.

 

(d)           Opinion of Counsel.  An opinion of Bracewell & Giuliani LLP
covering such matters as the Administrative Agent may require and in form and
substance satisfactory to the Administrative Agent dated as of the First
Amendment Effective Date.

 

(e)           Reliance Letter.  A letter from Bracewell & Giuliani LLP to the
Administrative Agent permitting the Administrative Agent and the Lenders to rely
on such firm’s opinions to the initial purchasers of the New Senior Notes and
the indenture trustee under the New Senior Notes Indenture in each case as if
the Administrative Agent and the Lenders were original addressees thereof.

 

(f)            Other Documents.  Such other approvals, opinions, documents or
materials as the Administrative Agent or any Lender may reasonably request.

 

Section 7.               Representations and Warranties.  The Company and each
Guarantor each hereby represent and warrant that, as of the date hereof and the
First Amendment Effective Date, after giving effect to this Amendment:

 

(a)           Bring-Down of Representations and Warranties.  The representations
and warranties of the Company and each Guarantor contained in Article VI and
Section 4.5(b) of the Credit Agreement are true and correct in all material
respects on and as of the First Amendment Effective Date, as though made on and
as of such date (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they shall be true and correct
as of such earlier date).

 

5

--------------------------------------------------------------------------------


 

(b)           No Litigation.  No litigation is pending or threatened against the
Company or any Subsidiary in which there is a reasonable probability of an
adverse decision which would result in a Material Adverse Effect.

 

(c)           No Material Adverse Effect.  There has occurred no event or
circumstance that has resulted or would reasonably be expected to result in a
Material Adverse Effect since September 30, 2010.

 

(d)           No Default or Event of Default.  No event has occurred and is
continuing which constitutes a Default, an Event of Default or both.

 

Section 8.               Governing Law.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 9.               Costs and Expenses.  The Company shall pay all
reasonable costs and expenses incurred by the Administrative Agent or any other
Agent, the Lenders or any of their Affiliates in connection with the
development, preparation, administration and execution of this Amendment,
including Attorney Costs incurred by any such Person with respect thereto.

 

Section 10.             Counterparts.  This Amendment may be executed in any
number of separate counterparts, no one of which need be signed by all parties;
each of which, when so executed, shall be deemed an original, and all of such
counterparts taken together shall be deemed to constitute but one and the same
instrument.  A fully executed counterpart of this Amendment by facsimile
signatures or delivered in portable document format (.pdf) shall be binding upon
the parties hereto.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first set forth above, to be effective as of the First Amendment Effective
Date.

 

 

COMPANY:

 

 

 

VENOCO, INC.

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

 

GUARANTORS:

 

 

 

WHITTIER PIPELINE CORPORATION

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

President

 

 

 

 

 

TEXCAL ENERGY (LP) LLC

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

 

TEXCAL ENERGY (GP) LLC

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

Venoco First Amendment Signature Page

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

TEXCAL ENERGY SOUTH TEXAS L.P.

 

 

 

By:

TEXCAL ENERGY (GP) LLC, as general partner

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

 

Address for Notice to the Company and the Guarantors:

Principal Place of Business

and Chief Executive Office:

 

 

 

370 17th Street, Suite 2950
Denver, Colorado 80202-1370
Attention: Chief Financial Officer
Facsimile No.: (303) 626-8315

 

Venoco First Amendment Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND A LENDER:

 

 

 

 

 

BANK OF MONTREAL, acting through its U.S. branches and agencies, including its
Chicago, Illinois branch, as Administrative Agent and as a Lender

 

 

 

 

By:

/s/ James V. Ducote

 

 

James V. Ducote

 

 

Director

 

Venoco First Amendment Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

By:

/s/ Marc Graham

 

 

Name: Marc Graham

 

 

Title: Director

 

Venoco First Amendment Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

By:

/s/ Steve Ray

 

 

Name:  Steve Ray

 

 

Title:  Director

 

Venoco First Amendment Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Todd Coker

 

 

Name:  Todd Coker

 

 

Title:  Vice President

 

Venoco First Amendment Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

UNION BANK, N.A.

 

 

 

 

By:

/s/ Douglas Gale

 

 

Name:  Douglas Gale

 

 

Title:  Vice President

 

Venoco First Amendment Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

BNP PARIBAS

 

 

 

 

By:

/s/ Richard Hawthorne

 

 

Name:  Richard Hawthorne

 

 

Title:  Director

 

 

 

 

By:

/s/ John A. Clark

 

 

Name:  John A. Clark

 

 

Title:  Managing Director

 

Venoco First Amendment Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Kevin Donaldson

 

 

Name:  Kevin Donaldson

 

 

Title:  Vice President

 

Venoco First Amendment Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

BANK OF OKLAHOMA,
NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Guy C. Evangelista

 

 

Name:  Guy C. Evangelista

 

 

Title:  Senior Vice President

 

Venoco First Amendment Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

RZB FINANCE LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Venoco First Amendment Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

By:

/s/ Nupur Kumar

 

 

Name:  Nupur Kumar

 

 

Title:  Vice President

 

 

 

 

By:

/s/ Rahul Parmar

 

 

Name:  Rahul Parmar

 

 

Title:  Associate

 

Venoco First Amendment Signature Page

 

--------------------------------------------------------------------------------